MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 19, 2014, the cause upon appeal to
revise or reverse your judgment between

Bexar Appraisal District, Appellant

V.

Sivage Investments, Ltd. and Sivage Community Development, Inc, Appellee

No. 04-14-00227-CV and Tr. Ct. No. 2012-CI-04570

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
orders are AFFIRMED. It is ORDERED that Appellees Sivage Investments,
Ltd. and Sivage Community Development, Inc.; Bitterblue Inc., Niemann
Family Partnership, Linda Wittig, Custodian, et al., and Bitterblue/Two
Creeks Phase Two Ltd.; Smithson Road Development, Ltd.; and LaCantera
Development Corp., recover their costs of appeal from the Appellant Bexar
Appraisal District.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 28, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00227-CV

                                     Bexar Appraisal District

                                                     v.

              Sivage Investments, Ltd. and Sivage Community Development, Inc

        (NO. 2012-CI-04570 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          CONRY DAVIDSON
MOTION FEE                         $10.00   E-PAID          JOSEPH HARRISON IV
MOTION FEE                         $10.00   E-PAID          CONRY DAVIDSON
MOTION FEE                         $10.00   E-PAID          CONRY DAVIDSON
INDIGENT                           $25.00   PAID            BEXAR APPRAISAL DISTRICT
STATEWIDE EFILING FEE              $20.00   PAID            BEXAR APPRAISAL DISTRICT
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            BEXAR APPRAISAL DISTRICT
FILING                            $100.00   PAID            BEXAR APPRAISAL DISTRICT


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 28, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853